Name: 2008/524/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of Eurojust for the financial year 2005
 Type: Decision
 Subject Matter: budget;  European construction;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/140 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of Eurojust for the financial year 2005 (2008/524/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of Eurojust for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of Eurojust for the financial year 2005, together with Eurojust's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, and the EU Treaty, and in particular Article 41 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0120/2007), 1. Notes that the final annual accounts of Eurojust for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Operating revenue Community subsidies 11 991 8 726 Miscellaneous revenue 59 397 Total (a) 12 050 9 123 Operating expenditure Purchases of goods and services 4 854 4 476 Staff costs 5 149 4 142 'Depreciation 508 332 Total (b) 10 511 8 950 Outturn for the financial year (a - b) 1 539 173 Source: Eurojust data.  This table summarises the data supplied by Eurojust in its annual accounts; 2. Approves closing the accounts of Eurojust for the financial year 2005; 3. Instructs its President to forward this Decision to the administrative director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 34. (2) OJ C 312, 19.12.2006, p. 67. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 63, 6.3.2002, p. 1. Decision as amended by Decision 2003/659/JHA (OJ L 245, 29.9.2003, p. 44). (5) OJ L 357, 31.12.2002, p. 72.